Exhibit 10.1

 

BUSINESS FINANCING AGREEMENT

 

Borrower:

 

CXR LARUS CORPORATION
894 Faulstich Court
San Jose, CA  95112

 

Lender:

 

BRIDGE BANK, National Association
55 Almaden Boulevard, Suite 100
San Jose, CA 95113

 

This BUSINESS FINANCING AGREEMENT, dated as of October 22, 2010, is made and
entered into between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) and CXR LARUS
CORPORATION, a Delaware(“Borrower”) on the following terms and conditions:

 

1.                                      FINANCED RECEIVABLES.

 

1.1                               Funding Requests.  Borrower may request that
Lender finance Receivables by delivering to Lender a Funding Request for the
Receivables for which a request for financing is made. Lender shall be entitled
to rely on all the information provided by Borrower to Lender on or with the
Funding Request.  The Lender may honor Funding Requests, instructions or
repayments given by the Borrower (if an individual) or by an Authorized Person.

 

1.2                               Acceptance of Receivables.  Upon acceptance by
Lender of any Receivable described in a Funding Request, Lender shall make an
Advance to Borrower in an amount up to the Advance Rate multiplied by the
Receivable Amount of such Receivable. Upon Lender’s acceptance of the Receivable
and payment to Borrower of the Advance, the Receivable shall become a “Financed
Receivable.”  It shall be a condition to each Advance that (a) all of the
representations and warranties set forth in Section 5 are true and correct on
the date of such Advance as though made at and as of each such date and (b) no
Default has occurred and is continuing, or would result from such Advance. 
Lender has no obligation to finance any Receivable and may exercise its sole
discretion in determining whether any Receivable is an Eligible Receivable
before financing such Receivable.  In no event shall the Lender be obligated to
make any Advance that results in an Overadvance or while any Overadvance is
outstanding.

 

1.3                               Rights in Respect of Financed Receivables. 
Effective upon Lender’s payment of an Advance, Lender shall have the exclusive
right to receive all Collections on the Financed Receivable.  Lender shall have,
with respect to any goods related to the Financed Receivable, all the rights and
remedies of an unpaid seller under the California Uniform Commercial Code and
other applicable law, including the rights of replevin, claim and delivery,
reclamation and stoppage in transit.

 

1.4                               Reserve.  The Reserve is a book balance
maintained on the records of Lender and shall not be a segregated fund and is
not the property of Borrower.

 

1.5                               Due Diligence.  Lender may audit Borrower’s
Receivables and any and all records pertaining to the Collateral, at Lender’s
sole discretion and at Borrowers expense.  Lender may at any time and from time
to time contact Account Debtors and other persons obligated or knowledgeable in
respect of Receivables to confirm the Receivable Amount of such Receivables, to
determine whether Receivables constitute Eligible Receivables, and for any other
purpose in connection with this Agreement.  If any of the Collateral or
Borrower’s books or records pertaining to the Collateral are in the possession
of a third party, Borrower authorizes that third party to permit Lender or its
agents to have access to perform inspections or audits thereof and to respond to
Lender’s requests for information concerning such Collateral and records.

 

2.                                      COLLECTIONS, CHARGES AND REMITTANCES.

 

2.1                               Collections.  Subject to the Lender’s timely
receipt of accurate application instructions from the Borrower with respect to
the source and application of Collections, Lender shall credit to Collections
with respect to Financed Receivables received by Lender to Borrower’s Account
Balance within three business days of the date good funds are received.  If no
Default has occurred and is continuing, Lender agrees to credit the Refundable
Reserve with the amount of Collections it receives with respect to Receivables
other than Financed Receivables; provided that upon the occurrence and during
the continuance of any Default, Lender may apply all Collections to the
Obligations in such order and manner as Lender may determine.  Lender has no
duty to do any act other than to turnover such amounts as required above.  If an
item of Collections is not honored or Lender does not receive good funds for any
reason, the amount shall be included in the Account Balance as if the
Collections had not been received and Finance Charges shall accrue thereon.

 

1

--------------------------------------------------------------------------------


 

2.2                               Financed Receivables Activity Report.  Within
15 days after the end of each Monthly Period, Lender shall send to Borrower a
report covering the transactions for that Monthly Period, including the amount
of all Financed Receivables, all Collections, Adjustments, Finance Charges, and
other fees and charges.  The accounting shall be deemed correct and conclusive
unless Borrower makes written objection to Lender within 30 days after the
Lender sends the accounting to Borrower.

 

2.3                               Reconciliations.  Unless a Default has
occurred and is continuing, Lender shall refund to Borrower after each Month
End, the Refundable Reserve, if positive, calculated for such Month End, subject
to Lender’s rights under Section 3.3 and Lender’s rights of offset and
recoupment.  If the Refundable Reserve is negative, Borrower shall immediately
pay such amount in the same manner as set forth in Section 3.3 for Overadvances.

 

2.4                               Adjustments.  In the event of a breach of
Sections 5 or 6, or in the event any Adjustment or dispute is asserted by any
Account Debtor, Borrower shall promptly advise Lender and shall, subject to the
Lender’s approval, resolve such disputes and advise Lender of any Adjustments;
provided that in no case will the aggregate Adjustments made with respect to any
Financed Receivable exceed 2% of its original Receivable Amount unless Borrower
has obtained the prior written consent of Lender.  Unless the Advance for the
disputed Financed Receivable is repaid in full, Lender shall have the right, at
any time, to take possession of any rejected, returned, or recovered personal
property. If such possession is not taken by Lender, Borrower is to resell it
for Lender’s account at Borrower’s expense with the proceeds made payable to
Lender. While Borrower retains possession of any returned goods, Borrower shall
segregate said goods and mark them as property of Lender.

 

2.5                               Remittances; Lockbox Account Collection
Services.  Borrower shall (i) immediately notify, transfer and deliver to Lender
all Collections Borrower receives, (ii) deliver to Lender a detailed cash
receipts journal daily until the lockbox is operational, and (iii) immediately
enter into a collection services agreement acceptable to Lender (the “Lockbox
Agreement”). Borrower shall use the lockbox address as the remit to and payment
address for all of Borrower’s Collections and it will be considered an immediate
Event of Default if this does not occur or the lockbox is not operational within
60 days of the date of this Agreement.  All Collections received to the lockbox
or otherwise received by Lender will be deposited to a non-interest bearing cash
collateral account maintained with Lender and Borrower will not have access to
that account.

 

3.                                      RECOURSE AND OVERADVANCES.

 

3.1                               Recourse.  Advances and the other Obligations
shall be with full recourse against Borrower. If any Advance is not repaid in
full within 90 days from the earlier of (a) invoice date, or (b) the date on
which such Advance is made, Borrower shall immediately pay the outstanding
amount thereof to Lender.

 

3.2                               Overadvances.  Upon any occurrence of an
Overadvance, Borrower shall immediately pay down the Advances so that, after
giving effect to such payments, no Overadvance exists.

 

3.3                               Borrower’s Payment.  When any Overadvance or
other amount owing to Lender becomes due, Lender shall inform Borrower of the
manner of payment which may be any one or more of the following in Lender’s sole
discretion: (a) in cash immediately upon demand therefore; (b) by delivery of
substitute invoices and a Funding Request acceptable to Lender which shall
thereupon become Financed Receivables; (c) by deduction from or offset against
the Refundable Reserve that would otherwise be due and payable to Borrower;
(d) by deduction from or offset against the amount that otherwise would be
forwarded to Borrower in respect of any further Advances that may be made by
Lender; or (e) by any combination of the foregoing as Lender may from time to
time choose.

 

4.                                      FEES AND FINANCE CHARGES.

 

4.1                               Finance Charges.  Lender may, but is not
required to, deduct the amount of accrued Finance Charge from Collections
received by Lender.  On each Month End Borrower shall pay to Lender any accrued
and unpaid Finance Charge as of such Month End.  Lender may deduct the accrued
Finance Charges in calculating the Refundable Reserve.

 

4.2                               Fees.

 

(a)                                       Processing Fee.  At the time each
Advance is made, Borrower shall pay to Lender the Processing Fee with respect to
such Advance.

 

2

--------------------------------------------------------------------------------


 

(b)                                       Termination Fee.  In the event this
Agreement is terminated prior to the first anniversary of the date of this
Agreement, Borrower shall pay the Termination Fee to Lender, provided however,
the Termination Fee will be waived if the termination of this Agreement is in
connection with Borrower’s entry into another financing agreement with Lender or
an affiliate of Lender.

 

(c)                                        Facility Fee.  Borrower shall pay the
Facility Fee to Lender promptly upon the execution of this Agreement and
annually thereafter.

 

(d)                                       Recovery Fee.  If Borrower fails to
remit any Collections to Lender as provided in Section 2.5, Borrower shall in
each case pay to Lender the Recovery Fee for such Collections.

 

5.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower represents and warrants:

 

5.1                               With respect to each Financed Receivable:

 

(a)                              It is the owner with legal right to sell,
transfer and assign it;

 

(b)                              The correct Receivable Amount is on the Funding
Request and is not disputed;

 

(c)                               Such Financed Receivable is an Eligible
Receivable;

 

(d)                              Lender has the right to endorse and/ or require
Borrower to endorse all payments received on Financed Receivables and all
proceeds of Collateral; and

 

(e)                               No representation, warranty or other statement
of Borrower in any certificate or written statement given to Lender contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statement contained in the certificates or statement not misleading.

 

5.2                               Borrower is duly existing and in good standing
in its state of formation and qualified and licensed to do business in, and in
good standing in, any state in which the conduct of its business or its
ownership of property requires that it be qualified.

 

5.3                               The execution, delivery and performance of
this Agreement has been duly authorized, and does not conflict with Borrower’s
organizational documents, nor constitute an Event of Default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which or by which it is bound.

 

5.4                               Borrower has good title to the Collateral and
all inventory is in all material respects of good and marketable quality, free
from material defects.

 

5.5                               Borrower’s name, form of organization, chief
executive office, and the place where the records concerning all Financed
Receivables and Collateral are kept is set forth at the beginning of this
Agreement, Borrower is located at its address for notices set forth in this
Agreement.

 

5.6                               If Borrower owns, holds or has any interest
in, any copyrights (whether registered, or unregistered), patents or trademarks,
and licenses of any of the foregoing, such interest has been specifically
disclosed and identified to Lender in writing.

 

6.                                      MISCELLANEOUS PROVISIONS.  Borrower
will:

 

6.1                               Maintain its corporate existence and good
standing in its jurisdictions of incorporation and maintain its qualification to
do business in each jurisdiction necessary to Borrower’s business or operations.

 

6.2                               Give Lender at least 30 days prior written
notice of changes to its name, organization, chief executive office or location
of records.

 

6.3                               Pay all its taxes including gross payroll,
withholding and sales taxes when due and will deliver satisfactory evidence of
payment to Lender if requested.

 

3

--------------------------------------------------------------------------------


 

6.4                               If requested, provide to Lender a written
report within 10 days, if payment of any Financed Receivable does not occur by
its due date and include the reasons for the delay.

 

6.5                               If applicable, give Lender copies of all Forms
10-K, 10-Q and 8-K (or equivalents) within 5 days of filing with the Securities
and Exchange Commission, while any Financed Receivable is outstanding.

 

6.6                               Execute any further instruments and take
further action as Lender requests to perfect or continue Lender’s security
interest in the Collateral or to affect the purposes of this Agreement.

 

6.7                               Provide Lender with a Compliance Certificate
no later than 30 days following each quarter end or as requested by Lender.

 

6.8                               Immediately notify, transfer and deliver to
Lender all Collections Borrower receives.

 

6.9                               Not create, incur, assume, or be liable for
any indebtedness, other than Permitted Indebtedness.

 

6.10                        Immediately notify Lender if Borrower hereafter
obtains any interest in any copyrights, patents, trademarks or licenses that are
significant in value or are material to the conduct of its business or the value
of any Financed Receivable.

 

6.11                        At all times when any Advances are outstanding or
upon request, provide to Lender no later than 30 days after the end of each
month the following with respect to Borrower’s financial condition and results
of operations for such month and the period then ending: balance sheet, income
statement; statement of cash flows, accounts receivable and payable aging,
deferred revenue report, a customer deposit listing and such other matters as
Lender may request.

 

6.12                        Provide to Lender within 180 days of the fiscal year
end, the annual financial statements of Borrower, certified and dated by an
authorized financial officer.  These financial statements must be reviewed by a
Certified Public Accountant acceptable to Lender.  The statements shall be
prepared on a consolidated basis.

 

6.13                        Provide to Lender within 180 days of the fiscal year
end, a copy of Borrower’s tax returns.  These tax returns must be reviewed by a
Certified Public Accountant acceptable to Lender.

 

6.14                        Maintain its primary depository and operating
accounts with Lender and, in the case of any deposit accounts not maintained
with Lender, grant to Lender a first priority perfected security interest in and
“control” (within the meaning of Section 9104 of the California Uniform
Commercial Code) of such deposit account pursuant to documentation acceptable to
Lender.

 

6.15                        Provide to Lender promptly upon the execution
hereof, the following documents which shall be in form satisfactory to Lender: a
guaranty by Parent of Borrower’s obligations to Lender hereunder together with a
certificate of the Secretary of Parent with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement.

 

6.16                        Promptly provide to Lender such additional
information and documents regarding the finances, properties, business or books
and records of Borrower or any guarantor or any other obligor as Lender may
request.

 

6.17                        Borrower will not pay any dividends or make any
other distribution or payment to Parent or any Affiliate without Lender’s prior
written consent.  The difference between the amount Borrower owes to Parent and
the amount Parent owes to Borrower shall not be less than $4,000,000 at any
time, and any payment that would reduce this difference to less than $4,000,000
will require Lender’s approval and written consent.

 

7.                                      SECURITY INTEREST.  To secure the prompt
payment and performance to Lender of all of the Obligations, Borrower hereby
grants to Lender a continuing security interest in the Collateral.  Borrower is
not authorized to sell, assign, transfer or otherwise convey any Collateral
without Lender’s prior written consent, except for the sale of finished
inventory in the Borrower’s usual course of business.  Borrower agrees to sign
any instruments and documents requested by Lender to evidence, perfect, or
protect the interests of Lender in the Collateral.  Borrower agrees to deliver
to Lender the originals of all instruments, chattel paper and documents
evidencing or related to Financed Receivables and Collateral.  Borrower shall
not grant or permit any lien or security in the Collateral or any interest
therein other than Permitted Liens.

 

4

--------------------------------------------------------------------------------


 

8.                                      POWER OF ATTORNEY.  Borrower irrevocably
appoints Lender and its successors and as true and lawful attorney in fact, and
authorizes Lender (a) to, whether or not there has been an Event of Default, (i)
demand, collect, receive, sue, and give releases to any Account Debtor for the
monies due or which may become due upon or with respect to the Receivables and
to compromise, prosecute, or defend any action, claim, case or proceeding
relating to the Receivables, including the filing of a claim or the voting of
such claims in any bankruptcy case, all in Lender’s name or Borrower’s name, as
Lender may choose; (ii) prepare, file and sign Borrower’s name on any notice,
claim, assignment, demand, draft, or notice of or satisfaction of lien or
mechanics’ lien or similar document; (iii) notify all Account Debtors with
respect to the Receivables to pay Lender directly; (iv) receive and open all
mail addressed to Borrower for the purpose of collecting the Receivables; (v)
endorse Borrower’s name on any checks or other forms of payment on the
Receivables; (vi) execute on behalf of Borrower any and all instruments,
documents, financing statements and the like to perfect Lender’s interests in
the Receivables and Collateral; (vii) debit any Borrower’s deposit accounts
maintained with Lender for any and all Obligations due under this Agreement; and
(viii) do all acts and things necessary or expedient, in furtherance of any such
purposes, and (b) to, upon the occurrence and during the continuance of an Event
of Default, sell, assign, transfer, pledge, compromise, or discharge the whole
or any part of the Receivables.  Upon the occurrence and continuation of an
Event of Default, all of the power of attorney rights granted by Borrower to
Lender hereunder shall be applicable with respect to all Receivables and all
Collateral.

 

9.                                      DEFAULT AND REMEDIES.

 

9.1                               Events of Default.  The occurrence of any one
or more of the following shall constitute an Event of Default hereunder.

 

(a)                                 Failure to Pay.  Borrower fails to make a
payment under this Agreement.

 

(b)                                 Lien Priority.  Lender fails to have an
enforceable first lien (except for any prior liens to which Lender has consented
in writing) on or security interest in the Collateral.

 

(c)                                  False Information.  Borrower (or any
guarantor) has given Lender any materially false or misleading information or
representations or has failed to disclose any material fact relating to the
subject matter of this Agreement.

 

(d)                                 Death.  Borrower or any guarantor dies or
becomes legally incompetent, or if Borrower is a partnership, any general
partner dies or becomes legally incompetent.

 

(e)                                  Bankruptcy.  Borrower (or any guarantor)
files a bankruptcy petition, a bankruptcy petition is filed against Borrower (or
any guarantor) or Borrower (or any guarantor) makes a general assignment for the
benefit of creditors.

 

(f)                                   Receivers.  A receiver or similar official
is appointed for a substantial portion of Borrower’s (or any guarantor’s)
business, or the business is terminated.

 

(g)                                  Judgments.  Any judgments or arbitration
awards are entered against Borrower (or any guarantor), or Borrower (or any
guarantor) enters into any settlement agreements with respect to any litigation
or arbitration and the aggregate amount of all such judgments, awards, and
agreements exceeds $50,000.

 

(h)                                 Material Adverse Change.  A material adverse
change occurs, or is reasonably likely to occur, in Borrower’s (or any
guarantor’s) business condition (financial or otherwise), operations, properties
or prospects, or ability to repay the credit.

 

(i)                                     Cross-default.  Any default occurs under
any agreement in connection with any credit Borrower (or any guarantor) or any
of Borrower’s related entities or affiliates has obtained from anyone else or
which Borrower (or any guarantor) or any of Borrower’s related entities or
affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due).

 

(j)                                    Default under Related Documents.  Any
default occurs under any guaranty, subordination agreement, security agreement,
deed of trust, mortgage, or other document required by or delivered in
connection with this Agreement or any such document is no longer in effect.

 

(k)                                 Other Agreements.  Borrower (or any
guarantor) or any of Borrower’s related entities or affiliates fails to meet the
conditions of, or fails to perform any obligation under any other agreement
Borrower (or any guarantor) or any of Borrower’s related entities or affiliates
has with Lender or any affiliate of Lender.

 

5

--------------------------------------------------------------------------------


 

(l)                                     Change of Control.  The holders of the
capital ownership of the Borrower as of the date hereof cease to own and
control, directly and indirectly, at least 90% of the capital ownership of the
Borrower.

 

(m)                             Other Breach Under Agreement.  Borrower fails to
meet the conditions of, or fails to perform any obligation under, any term of
this Agreement not specifically referred to above.

 

9.2                               Remedies. Upon the occurrence of an Event of
Default, (1) without implying any obligation to do so, Lender may cease making
Advances or extending any other financial accommodations to Borrower; (2) all or
a portion of the Obligations shall be, at the option of and upon demand by
Lender, or with respect to an Event of Default described in Section 9.1(e),
automatically and without notice or demand, due and payable in full; and
(3) Lender shall have and may exercise all the rights and remedies under this
Agreement and under applicable law, including the rights and remedies of a
secured party under the California Uniform Commercial Code, all the power of
attorney rights described in Section 8 with respect to all Collateral, and the
right to collect, dispose of, sell, lease, use, and realize upon all Financed
Receivables and all Collateral in any commercial reasonable manner.

 

10.                               ACCRUAL OF INTEREST.  All interest and finance
charges hereunder calculated at an annual rate shall be based on a year of 360
days, which results in a higher effective rate of interest than if a year of 365
or 366 days were used.  If any amount due under Section 4.2, amounts due under
Section 11, and any other Obligations not otherwise bearing interest hereunder
is not paid when due, such amount shall bear interest at a per annum rate equal
to the Finance Charge Percentage until the earlier of (i) payment in good funds
or (ii) entry of a trial judgment thereof, at which time the principal amount of
any money judgment remaining unsatisfied shall accrue interest at the highest
rate allowed by applicable law.

 

11.                               FEES, COSTS AND EXPENSES; INDEMNIFICATION. The
Borrower will pay to Lender upon demand all fees, costs and expenses (including
fees of attorneys and professionals and their costs and expenses) that Lender
incurs or may from time to time impose in connection with any of the following:
(a) preparing, negotiating, administering, and enforcing this Agreement or any
other agreement executed in connection herewith, including any amendments,
waivers or consents in connection with any of the foregoing, (b) any litigation
or dispute (whether instituted by Lender, Borrower or any other person) in any
way relating to the Financed Receivables, the Collateral, this Agreement or any
other agreement executed in connection herewith or therewith, (c) enforcing any
rights against Borrower or any guarantor, or any Account Debtor, (d) protecting
or enforcing its interest in the Financed Receivables or the Collateral,
(e) collecting the Financed Receivables and the Obligations, or (f) the
representation of Lender in connection with any bankruptcy case or insolvency
proceeding involving Borrower, any Financed Receivable, the Collateral, any
Account Debtor, or any guarantor. Borrower shall indemnify and hold Lender
harmless from and against any and all claims, actions, damages, costs, expenses,
and liabilities of any nature whatsoever arising in connection with any of the
foregoing.

 

12.                               INTEGRATION, SEVERABILITY WAIVER, AND CHOICE
OF LAW FORUM AND VENUE.  This Agreement and any related security or other
agreements required by this Agreement, collectively: (a) represent the sum of
the understandings and agreements between Lender and Borrower concerning this
credit; (b) replace any prior oral or written agreements between Lender and
Borrower concerning this credit; and (c) are intended by Lender and Borrower as
the final, complete and exclusive statement of the terms agreed to by them. In
the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. If any provision of
this Agreement is deemed invalid by reason of law, this Agreement will be
construed as not containing such provision and the remainder of the Agreement
shall remain in full force and effect. Lender retains all of its rights, even if
it makes an Advance after a default. If Lender waives a default, it may enforce
a later default. Any consent or waiver under, or amendment of, this Agreement
must be in writing, and no such consent, waiver, or amendment shall imply any
obligation by Lender to make any subsequent consent, waiver, or amendment.  THIS
AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA.  THE PARTIES HERETO AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION OF
LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY.  EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SUBSECTION (b) AND STIPULATES THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS.  SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST THE BORROWER MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED
FOR NOTICES PURSUANT TO SECTION 13.

 

6

--------------------------------------------------------------------------------


 

13.                               NOTICES; TELEPHONIC AND TELEFAX
AUTHORIZATIONS.  All notices shall be given to Lender and Borrower at the
addresses or faxes (or e-mail, if applicable) set forth on the signature page of
this agreement and shall be deemed to have been delivered when actually received
at the designated address.  Lender may honor telephone, fax, e-mail or telefax
instructions for Advances or repayments given, or purported to be given, by any
one of the Authorized Persons.  Borrower will indemnify and hold Lender harmless
from all liability, loss, and costs in connection with any act resulting from
telephone or telefax instructions Lender reasonably believes are made by any
Authorized Person.  This paragraph will survive this Agreement’s termination,
and will benefit Lender and its officers, employees, and agents.

 

14.                               DEFINITIONS AND CONSTRUCTION.

 

14.1                        Definitions.  In this Agreement:

 

“Account Balance” means at any time the aggregate of the Receivable Amounts of
all Financed Receivables at such time, as reflected on the records maintained by
Lender.

 

“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.

 

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Financed
Receivable.

 

“Advance” means as to any Receivable, the advance made by Lender to Borrower in
respect of such Receivable pursuant to Section 1.2.

 

“Advance Rate” means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrower.

 

“Affiliate” means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.

 

“Agreement” means this Business Financing Agreement.

 

“Authorized Person” means any of Borrower (if an individual) or any one of the
individuals authorized to sign on behalf of Borrower.

 

“Cash Reserve” means for any Financed Receivable which has been paid in full
during a Monthly Period, the amount by which the amount(s) paid on such Financed
Receivable exceeds the Advance made on such Financed Receivable.

 

“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”):  (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Borrower’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.

 

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

 

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.

 

7

--------------------------------------------------------------------------------


 

“Credit Limit” means $800,000, which is intended to be the maximum amount of
Advances at any time outstanding.

 

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

 

“Eligible Receivable” means a Receivable that satisfies all of the following:

 

(a)                                  The Receivable has been created by Borrower
in the ordinary course of Borrower’s business and without any obligation on the
part of Borrower to render any further performance.

 

(b)                                 There are no conditions which must be
satisfied before Borrower is entitled to receive payment of the Receivable, and
the Receivable does not arise from COD sales, consignments or guaranteed sales.

 

(c)                                  The Account Debtor upon the Receivable does
not claim any defense to payment of the Receivable, whether well founded or
otherwise.

 

(d)                                 The Receivable is not the obligation of an
Account Debtor who has asserted or may be reasonably expected to assert any
counterclaims or offsets against Borrower (including offsets for any “contra
accounts” owed by Borrower to the Account Debtor for goods purchased by Borrower
or for services performed for Borrower).

 

(e)                                  The Receivable represents a genuine
obligation of the Account Debtor and to the extent any credit balances exist in
favor of the Account Debtor, such credit balances shall be deducted in
calculating the Receivable Amount.

 

(f)                                    Borrower has sent an invoice to the
Account Debtor in the amount of the Receivable.

 

(g)                                 Borrower is not prohibited by the laws of
the state where the Account Debtor is located from bringing an action in the
courts of that state to enforce the Account Debtor’s obligation to pay the
Receivable. Borrower has taken all appropriate actions to ensure access to the
courts of the state where Account Debtor is located, including, where necessary;
the filing of a Notice of Business Activities Report or other similar filing
with the applicable state agency or the qualification by Borrower as a foreign
corporation authorized to transact business in such state.

 

(h)                                 The Receivable is owned by Borrower free of
any title defects or any liens or interests of others except the security
interest in favor of Lender, and Lender has a perfected, first priority security
interest in such Receivable.

 

(i)                                     The Account Debtor on the Receivable is
not any of the following:  (i) an employee, affiliate, parent or subsidiary of
Borrower, or an entity which has common officers or directors with Borrower,
(ii) the U.S. government or any agency or department of the U.S. government
unless Lender agrees in writing to accept the Receivable, Borrower complies with
the procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C.§15)
with respect to the Receivable, and the underlying contract expressly provides
that neither the U.S. government nor any agency or department thereof shall have
the right of set-off against Borrower; or (iii) any person or entity located in
a foreign country unless (A) the Receivable is supported by an irrevocable
letter of credit issued by a bank acceptable to Lender, and if requested by
Lender, the original of such letter of credit and/or any usance drafts drawn
under such letter of credit and accepted by the issuing or confirming bank have
been delivered to Lender or (b) the Receivable is supported by foreign credit
insurance acceptable to Lender.

 

(j)                                     The Receivable is not in default (a
Receivable will be considered in default if any of the following occur:  (i) the
Receivable is not paid within 90 days from its invoice date; (ii) the Account
Debtor obligated upon the Receivable suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or (iii) any petition is filed by or against the Account Debtor
obligated upon the Receivable under any bankruptcy law or any other law or laws
for the relief of debtors).

 

(k)                                  The Receivable does not arise from the sale
of goods which remain in Borrower’s possession or under Borrower’s control.

 

(l)                                     The Receivable is not evidenced by a
promissory note or chattel paper, nor is the Account Debtor obligated to
Borrower under any other obligation which is evidenced by a promissory note.

 

8

--------------------------------------------------------------------------------


 

(m)                               The Receivable is otherwise acceptable to
Lender.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Facility Fee” means a payment of an annual fee equal to 1.00 percentage point
of the Formula Account Balance due upon the date of this Agreement and each
anniversary thereof until this Agreement is terminated pursuant to Section 17
hereof.

 

“Finance Charge” means for each Monthly Period an interest amount equal to the
Finance Charge Percentage of the average daily Account Balance outstanding
during such Monthly Period.

 

“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
3.25 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.

 

“Financed Receivable” means a Receivable for which Lender makes an Advance
pursuant to a Funding Request.

 

“Formula Account Balance” means the dollar amount resulting from dividing the
Credit Limit by the Advance Rate in effect at the time of calculation.

 

“Funding Request” means a writing signed by an Authorized Representative which
accurately identifies the Receivables which Lender, at its election, is being
requested to finance, and includes for each such Receivable the correct amount
owed by the Account Debtor, the name and address of the Account Debtor, the
invoice number, the invoice date and the account code in the form of the invoice
schedule attached as Exhibit B hereto, together with copies of invoices and such
other supporting documentation as the Lender may from time to time request.

 

“Lender” means Bridge Bank, National Association, and its successors and
assigns.

 

“Month End” means the last calendar day of each Monthly Period.

 

“Monthly Period” means each calendar month.

 

“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.

 

“Overadvance” means at any time an amount equal to the greater of the following
amounts (if any):  (a) the amount by which the total amount of the Advances
exceeds the Credit Limit and (b) the amount equal to the sum of (i) the total
outstanding amounts of all Advances made with respect to Receivables which were
not, or have ceased to be, Eligible Receivables and (ii) the amount by which the
total outstanding amount of all Advances (other than those under
clause (i) above)) exceeds the product of (x) the Advance Rate and (y) the total
outstanding Receivable Amounts of the Eligible Receivables in respect of which
such Advances were made.

 

“Parent” means EMRISE CORPORATION, a Delaware corporation.

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness under this Agreement or that
is otherwise owed to the Lender.

 

(b)                                 Indebtedness existing on the date hereof and
specifically disclosed on a schedule to this Agreement.

 

(c)                                  Purchase money indebtedness (including
capital leases) incurred to acquire capital assets in ordinary course of
business and not exceeding $25,000 in total principal amount at any time
outstanding.

 

(d)                                 Other Indebtedness in an aggregate amount
not to exceed $25,000 at any time outstanding; provided that such indebtedness
is junior in priority (if secured) to the Obligations and provided that the
incurrence of such Indebtedness does not otherwise cause and Event of Default
hereunder.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness incurred in the refinancing of
any indebtedness set forth in (a) through (d) above, provided that the principal
amount thereof is not increased or the terms thereof are not modified to impose
more burdensome terms upon the Borrower.

 

(f)                                    Subordinated Debt.

 

“Permitted Liens” means:

 

(a)                                  Liens securing any of the indebtedness
described in clauses (a) through (d) of the definition of Permitted
Indebtedness.

 

(b)                                 Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings, provided the same have no priority over any of
Lender’s security interests.

 

(c)                                  Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness described in clause (e) of
the definition of Permitted Indebtedness, provided that any extension, renewal
or replacement lien shall be limited to the property encumbered by the existing
lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.

 

(d)                                 Liens securing Subordinated Debt.

 

“Prime Rate” means the greater of 3.25% per year or the variable per annum rate
of interest most recently announced by Lender as its “Prime Rate.”  Lender may
price loans to its customers at, above, or below the Prime Rate. Any change in
the Prime Rate shall take effect at the opening of business on the day specified
in the public announcement of a change in Lender’s Prime Rate.

 

“Processing Fee” means a fee equal to 0.25% of the Receivable Amount of each
Financed Receivable.

 

“Recovery Fee” means for each item of Collections which the Borrower has failed
to remit as required by the Agreement, a fee equal to the lesser of $5,000 or 5%
of the amount of such item, but in no case less than $1,000.

 

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

 

“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.

 

“Refundable Reserve” means for any Month End:

 

(a)                                  The sum of (i) the total of the Cash
Reserves as to all Financed Receivables as of such Month End and (ii) the amount
of Collections received by Lender during the Monthly Period with respect to
Receivables other than Financed Receivables and not previously remitted to
Borrower,

 

minus

 

(b)                                 The total for that Monthly Period ending on
such Month End of:

 

(i)                                    Processing Fee, Facility Fee, and
Recovery Fees;

 

(ii)           Finance Charges;

 

(iii)          Adjustments;

 

(iv)          Any outstanding Overadvance Amounts;

 

10

--------------------------------------------------------------------------------


 

(v)                                all amounts due, including professional fees
and expenses, as set forth in Section 11 for which oral or written demand has
been made by Lender to Borrower during that Monthly Period to the extent Lender
has agreed to accept payment thereof by deduction from the Refundable Reserve;
and

 

(vi)                             all amounts collected by Borrower on Financed
Receivables during the Monthly Period and not remitted to Lender.

 

“Reserve” means as to any Financed Receivable the amount by which the Receivable
Amount of the Financed Receivable exceeds the Advance on that Financed
Receivable.

 

“Reserve Percentage” means 100% less the Advance Rate.

 

“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.

 

“Termination Fee” means a payment equal to 1.00% of the Formula Account Balance.

 

14.2                        Construction:

 

(a)                                  In this Agreement: (i) references to the
plural include the singular and to the singular include the plural;
(ii) references to any gender include any other gender; (iii) the terms
“include” and “including” are not limiting; (iv) the term “or” has the inclusive
meaning represented by the phrase “and/or,” (v) unless otherwise specified,
section and subsection references are to this Agreement, and (vi) any reference
to any statute, law, or regulation shall include all amendments thereto and
revisions thereof.

 

(b)                                 Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed or resolved using any presumption against
either Borrower or Lender, whether under any rule of construction or otherwise. 
On the contrary, this Agreement has been reviewed by each party hereto and their
respective counsel.  In case of any ambiguity or uncertainty, this Agreement
shall be construed and interpreted according to the ordinary meaning of the
words used to accomplish fairly the purposes and intentions of all parties
hereto.

 

(c)                                  Titles and section headings used in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.

 

15.                               JURY TRIAL WAIVER.  THE UNDERSIGNED
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT
OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

16.                               JUDICIAL REFERENCE PROVISION.

 

16.1                        In the event the Jury Trial Waiver set forth above
is not enforceable, the parties elect to proceed under this Judicial Reference
Provision.

 

16.2                        With the exception of the items specified in
Section 16.3 below, any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement or any other document,
instrument or agreement between the undersigned parties (collectively in this
Section, the “Loan Documents”), will be resolved by a reference proceeding in
California in accordance with the provisions of Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in the Loan Documents, venue for the reference proceeding will be in
the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court”).

 

16.3                        The matters that shall not be subject to a reference
are the following: (i) nonjudicial foreclosure of any security interests in real
or personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii)

 

11

--------------------------------------------------------------------------------


 

appointment of a receiver and (iv) temporary, provisional or ancillary remedies
(including, without limitation, writs of attachment, writs of possession,
temporary restraining orders or preliminary injunctions). This reference
provision does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this reference provision
as provided herein.

 

16.4                        The referee shall be a retired judge or justice
selected by mutual written agreement of the parties. If the parties do not agree
within ten (10) days of a written request to do so by any party, then, upon
request of any party, the referee shall be selected by the Presiding Judge of
the Court (or his or her representative). A request for appointment of a referee
may be heard on an ex parte or expedited basis, and the parties agree that
irreparable harm would result if ex parte relief is not granted.  Pursuant to
CCP § 170.6, each party shall have one peremptory challenge to the referee
selected by the Presiding Judge of the Court (or his or her representative).

 

16.5                        The parties agree that time is of the essence in
conducting the reference proceedings. Accordingly, the referee shall be
requested, subject to change in the time periods specified herein for good cause
shown, to (i) set the matter for a status and trial-setting conference within
fifteen (15) days after the date of selection of the referee, (ii) if
practicable, try all issues of law or fact within one hundred twenty (120) days
after the date of the conference and (iii) report a statement of decision within
twenty (20) days after the matter has been submitted for decision.

 

16.6                        The referee will have power to expand or limit the
amount and duration of discovery.  The referee may set or extend discovery
deadlines or cutoffs for good cause, including a party’s failure to provide
requested discovery for any reason whatsoever.  Unless otherwise ordered based
upon good cause shown, no party shall be entitled to “priority” in conducting
discovery, depositions may be taken by either party upon seven (7) days written
notice, and all other discovery shall be responded to within fifteen (15) days
after service.  All disputes relating to discovery which cannot be resolved by
the parties shall be submitted to the referee whose decision shall be final and
binding.

 

16.7                        Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of hearings, the order of presentation of evidence,
and all other questions that arise with respect to the course of the reference
proceeding.  All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.

 

16.8                        The referee shall be required to determine all
issues in accordance with existing case law and the statutory laws of the State
of California.  The rules of evidence applicable to proceedings at law in the
State of California will be applicable to the reference proceeding.  The referee
shall be empowered to enter equitable as well as legal relief, enter equitable
orders that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which disposes of all claims of the
parties that are the subject of the reference.  Pursuant to CCP § 644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive.  The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee.  The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

16.9                        If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration.  The arbitration will
be conducted by a retired judge or justice, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time. 
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.

 

16.10                 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES,
DISPUTES AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A
REFEREE AND NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR

 

12

--------------------------------------------------------------------------------


 

CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

17.                               TERM AND TERMINATION.  Borrower and Lender
each have the right to terminate the financing of Receivables under this
Agreement at any time upon notice to the other: provided that no such
termination shall affect Lender’s security interest in the Financed Receivables
and other Collateral, and this Agreement shall continue to be effective, and the
obligations of Borrower to indemnify Lender with respect to the expenses,
damages, losses, costs and liabilities described in Section 11 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Lender have run, and Lender’s rights and remedies
hereunder shall survive any such termination, until all transactions entered
into and Obligations incurred hereunder or in connection herewith have been
completed and satisfied in full.  Upon any such termination, Borrower shall,
upon demand by Lender, immediately repay all Advances then outstanding.

 

18.                               OTHER AGREEMENTS.  (i) Any security
agreements, liens and/or security interests securing payment of any obligations
of Borrower owing to Lender or its affiliates also secure the Obligations, and
are valid and subsisting and are not adversely affected by execution of this
Agreement.  An Event of Default under this Agreement constitutes a default under
other outstanding agreements between Borrower and Lender or its affiliates;
(ii) Lender reserves the right to issue press releases, advertisements, and
other promotional materials describing any successful outcome of services
provided on Borrower’s behalf. Borrower agrees that Lender shall have the right
to identify Borrower by name in those materials.

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:

 

LENDER:

 

 

 

CXR LARUS CORPORATION

 

BRIDGE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Lawrence A. Taillie

 

By

/s/ Larry La Croix

Name:

Lawrence A. Taillie

 

Name:

Larry La Croix

Title:

President

 

Title:

Senior Vice President

 

 

 

Address for Notices:

 

Address for Notices:

894 Faulstich Court

 

55 Almaden Blvd.

San Jose, CA 95112

 

San Jose, CA 95113

Fax: (408) 573-2706

 

Fax: (408) 423-8510

 

13

--------------------------------------------------------------------------------